         Case 1:17-cv-02459-GLR Document 298 Filed 03/04/20 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 BROCK STONE, et al.,

                        Plaintiffs,
                                                      Case No. 1:17-cv-02459-GLR
         v.
                                                      Hon. A. David Copperthite
 DONALD J. TRUMP, et al.,

                        Defendants.


                                      JOINT STATUS REPORT

       The parties hereby submit the following Joint Status Report pursuant to the Court’s

February 19, 2020 Order requesting a joint status report “advising the Court as to what discovery

remains outstanding in light of recent developments in Doe v. Esper and Karnoski v. Trump as

set forth in ECF 294.” ECF 295.

                                         BACKGROUND

       On June 15, 2018, Plaintiffs filed a Motion to Compel seeking a determination that the

deliberative process privilege did not shield three categories of documents and information from

disclosure in this case. As stated in Plaintiffs’ Motion, the three categories of documents

Plaintiffs seek are as follows:

               (1) deliberative materials relating to the President’s original July
               2017 Tweets and August 2017 Memorandum banning transgender
               individuals from military service [“Category 1”];

               (2) deliberative materials relating to the activities of the
               Department of Defense’s so-called “panel of experts” and its
               working groups tasked with developing a plan to study and
               implement that decision [“Category 2”]; and

               (3) deliberative materials relating to the Department of Defense’s
               Implementation Plan and the President’s acceptance of that Plan in
               his March 23 memorandum including any participation or


                                              —1—
         Case 1:17-cv-02459-GLR Document 298 Filed 03/04/20 Page 2 of 8



               interference in that process by anti-transgender activists and
               lobbyist[s] [“Category 3”].

ECF 177-1 at 1.1 United States Magistrate Judge A. David Copperthite issued an order on

August 14, 2018 granting Plaintiffs’ Motion. ECF 205. Defendants filed objections to that

order. ECF 209. United States District Judge George L. Russell III overruled those objections

on November 30, 2018 (ECF 227 & 228), but stayed Defendants’ compliance with the

Magistrate Judge’s Order pending the Ninth Circuit’s consideration of a mandamus petition that

was pending in the related Karnoski v. Trump litigation, In re Donald J. Trump, No. 18-72159

(9th Cir.) (ECF 228).

       Following the Ninth Circuit’s grant of a writ of mandamus in Karnoski, Defendants filed

a Motion for Reconsideration of the Court’s ruling on their Objections (ECF 257). The District

Court granted in part and denied in part that Motion, and remanded these issues to the Magistrate

Judge for further discovery proceedings. ECF 267 & 268. The parties thereafter submitted

supplemental briefing. See ECF 276, 281, and 285.

       Defendants submitted a Notice of Production and Supplemental Authority relating to

Plaintiffs’ pending Motion and the supplemental briefing thereon on February 14, 2020. ECF

294. The Magistrate Judge ordered the parties to submit this joint status report, ECF 295, and

Plaintiffs filed a response to Defendants’ Notice, ECF 296.

       PRODUCTIONS SUBSEQUENT TO THE DISTRICT COURT’S REMAND

       In response to the orders issued in the related Doe and Karnoski cases, Defendants

represent that they have produced to Plaintiffs here all documents reviewed by the Panel of




1
  This is a quote from Plaintiffs’ Motion. Defendants disagree with Plaintiffs’ characterization of
the events to which the deliberative materials relate.



                                             —2—
         Case 1:17-cv-02459-GLR Document 298 Filed 03/04/20 Page 3 of 8



Experts and all communications to or from members of the Panel of Experts from September 14,

2017 to March 23, 2018, that were previously withheld pursuant to the deliberative process

privilege.2

       Specifically, in response to the order in the related case Doe 2 v. Esper, No. 17-cv-1597-

CKK (D.D.C.), ECF 237, Defendants produced to Plaintiffs here: (1) an unredacted version of

the Administrative Record; (2) unredacted meeting minutes of the Panel of Experts;

(3) documents, testimony, and data reviewed by members of the Panel along with the

deliberations on those materials; and (4) communications to or from members of the Panel dated

from September 14, 2017 (the date of the Interim Guidance creating the Panel of Experts) to

March 23, 2018 (the date of the Presidential Memorandum), pertaining to the development of the

Department of Defense’s policy on military service by transgender individuals and individuals

with gender dysphoria, that were previously withheld pursuant to the deliberative process

privilege. Defendants are unaware of any additional documents that are responsive to the Doe

order but that have not been produced to Plaintiffs here. If such documents are discovered, they

will be produced to Plaintiffs here pursuant to the cross-use agreement.

       In response to an order in the related case Karnoski v. Trump, No. 17-cv-1297,

Defendants produced to Plaintiffs here deliberative documents from the non-voting member of

the Panel of Experts. Defendants are aware of other documents responsive to the Karnoski order

that have not been produced to plaintiffs in any case, including documents falling within

Plaintiffs’ Category 2 (i.e., the working group documents) and Category 3, but Defendants will

not be producing those documents to plaintiffs in any case at this time because the Ninth Circuit


2
 The Department of Defense continues to withhold certain materials on the basis of other
privileges or because they contain personally identifying information, which are not the subject
of Plaintiffs’ pending Motion.


                                             —3—
         Case 1:17-cv-02459-GLR Document 298 Filed 03/04/20 Page 4 of 8



Court of Appeals granted a temporary administrative stay of the effect of the Karnoski order

pending consideration of Defendants’ request for a stay pending review of their mandamus

petition. Plaintiffs disagree with Defendants’ refusal to produce such documents.

                                    OUTSTANDING ISSUES

       The parties agree that Defendants’ production of the above-referenced documents does

not satisfy Plaintiffs’ request for deliberative materials related to the President’s statements on

Twitter in July 2017 or the August 2017 Presidential Memorandum (Category 1), or deliberative

materials following the end of the work of the Panel of Experts (Category 3). Plaintiffs request

that documents within those categories be produced for the reasons set forth in their previous

filings; Defendants oppose such production for the reasons set forth in their previous filings.

       The parties further agree that certain of the above-referenced documents relate to the

activities of the Panel of Experts, and are thus encompassed within Category 2 of the documents

subject to Plaintiffs’ Motion. The parties also agree that Defendants’ production of the above-

listed documents does not fully satisfy Plaintiffs’ request for documents within Category 2,

which encompasses not just materials related to the Panel, but also those relating to the Panel’s

supporting working groups.

       Plaintiffs contend that Defendants continue to withhold responsive materials within

Category 2 including, inter alia: data, reports, and analyses exchanged among the working

groups which were not presented to the Panel; records of working group discussions and

communications related to such materials (including discussions and communications regarding

why such materials were not to be presented to the Panel); records of requests for information

made by the working groups and responses thereto; records or minutes of all working group

meetings; drafts of materials to be presented to the Panel; and communications between

participants in the working groups and third parties or other sources regarding the Panel’s work.


                                               —4—
         Case 1:17-cv-02459-GLR Document 298 Filed 03/04/20 Page 5 of 8



Defendants assert that all data considered by the working groups that is not inextricably

intertwined with deliberative material has been produced to Plaintiffs.

        Plaintiffs request that the documents discussed in the preceding paragraph be produced

for the reasons set forth in their previous filings; Defendants oppose such production for the

reasons set forth in their previous filings.




                                               —5—
         Case 1:17-cv-02459-GLR Document 298 Filed 03/04/20 Page 6 of 8




Dated: March 4, 2020                              Respectfully submitted,

/s/ Marianne F. Kies                              /s/Courtney D. Enlow

David M. Zionts*                                  JOSEPH H. HUNT
Carolyn F. Corwin*                                Assistant Attorney General, Civil Division
Mark H. Lynch (Bar No. 12560)
Jeff Bozman*                                      ALEXANDER K. HAAS
Marianne F. Kies (Bar No. 18606)                  Director, Federal Programs Branch
Joshua Roselman*
Peter J. Komorowski III (Bar No. 20034)           ANTHONY J. COPPOLINO
Mark Andrews-Lee*                                 Deputy Director, Federal Programs Branch
Jeffrey Huberman*
Rishi R. Gupta*                                   COURTNEY D. ENLOW
Covington & Burling LLP                           MICHAEL J. GERARDI (D.C. Bar. No.
One CityCenter                                    1017949)
850 Tenth St. NW                                  ANDREW E. CARMICHAEL
Washington, DC 20001                              Trial Attorneys
Telephone: (202) 662-6000                         United States Department of Justice
Fax: (202) 778-5987                               Civil Division, Federal Programs Branch
dzionts@cov.com                                   Telephone: (202) 616-8467
ccorwin@cov.com                                   Email: courtney.d.enlow@usdoj.gov
mlynch@cov.com
jbozman@cov.com                                   Attorneys for Defendants
mkies@cov.com
jroselman@cov.com
pkomorowski@cov.com
mandrewslee@cov.com
jhuberman@cov.com
rrgupta@cov.com

Mitchell A. Kamin*
Nicholas A. Lampros*
Covington & Burling LLP
1999 Avenue of the Stars, Suite 3500
Los Angeles, California 90067
Telephone: (424) 332-4800
Facsimile: (424) 332-4749
mkamin@cov.com
nlampros@cov.com

Attorneys for Plaintiffs

[additional counsel listed on following page]



                                                —6—
         Case 1:17-cv-02459-GLR Document 298 Filed 03/04/20 Page 7 of 8



Deborah A. Jeon (Bar No. 06905)
David Rocah (Bar No. 27315)
American Civil Liberties Union Foundation of
Maryland
3600 Clipper Mill Road, #350
Baltimore, MD 21211
Telephone: (410) 889-8555
Fax: (410) 366-7838
jeon@aclu-md.org
rocah@aclu-md.org

Joshua A. Block*
Chase B. Strangio*
James Esseks*
Leslie Cooper*
American Civil Liberties Union Foundation
125 Broad Street, 18th Floor
New York, NY 10004
Telephone: 212-549-2627
Fax: 212-549-2650
jblock@aclu.org
cstrangio@aclu.org
jesseks@aclu.org
lcooper@aclu.org

Attorneys for Plaintiffs

* Admitted pro hac vice




                                            —7—
        Case 1:17-cv-02459-GLR Document 298 Filed 03/04/20 Page 8 of 8



                               CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2020 a copy of the foregoing and accompanying

exhibits were served on Defendants via electronic mail.



       Dated: March 4, 2020                        /s/ Marianne F. Kies
                                                   Marianne F. Kies




                                            —8—
